PER CURIAM.
This is an appeal from a dismissal of an intervention action for failure to timely file an amended complaint. Finding the dismissal too severe a sanction under the circumstances herein, which involved the actions of the intervener’s counsel and not his client, we reverse for reinstatement. See e.g. Town of Manalapan v. Florida Power & Light Co., 815 So.2d 670 (Fla. 4th DCA 2002); Rosenberg v. Miller, 453 So.2d 885 (Fla. 3d DCA 1984). Upon remand, the trial court may consider imposing a more appropriate sanction upon the attorney.
Reversed and remanded with directions to reinstate the action.